      Case 1:18-cv-02340-RJL Document 46 Filed 01/07/19 Page 1 of 2




                                                   Liberty Square Building
                                                   450 Fifth Street, N.W.
                                                   Washington, DC 20530-0001


January 7, 2019

Via ECF

The Honorable Richard J. Leon
U.S. District Court for the District of Columbia
E. Barrett Prettyman Courthouse
333 Constitution Ave. NW
Washington, DC 20001

       Re:    United States, et al. v. CVS Health Corporation et al., 18-cv-02340-RJL


Dear Judge Leon:

        We write to provide an update regarding the status of the Antitrust Division’s
response to public comments in the above-referenced matter. At the hearing on
December 18, 2018, counsel for the United States indicated that the Antitrust Division
anticipated responding to those comments by early February 2019. Due to a lapse in
appropriations that took effect at midnight on January 4, 2019, however, the Antitrust
Division cannot work on its response to public comments at this time, and it will not be
able to do so until funding is restored by Congress, see 31 U.S.C. § 1342, unless
otherwise ordered by the Court.

        Once funding is restored, the Antitrust Division will resume its work and respond
to public comments as promptly as possible. We will also then provide the Court with an
update as to our estimated response date.

       Please let us know if you have any questions.

                                     Respectfully submitted,

                                     /s/ Peter J. Mucchetti
                                     Peter J. Mucchetti
                                     Chief, Healthcare & Consumer Products Section
                                     U.S. Department of Justice, Antitrust Division
                                     450 Fifth Street NW, Suite 4100
                                     Tel: (202) 353-4211
                                     Fax: (202) 307-5802
                                     E-mail: Peter.J.Mucchetti@usdoj.gov
      Case 1:18-cv-02340-RJL Document 46 Filed 01/07/19 Page 2 of 2
                            CERTIFICATE OF SERVICE

       I, Peter J. Mucchetti, hereby certify that on January 7, 2019, I caused a copy of

the foregoing document to be served upon Plaintiffs State of California, State of Florida,

State of Hawaii, State of Washington, and Defendants CVS Health Corporation and

Aetna Inc., via the Court’s CM/ECF system, and to be served upon Plaintiff State of

Mississippi by mailing the documents electronically to its duly authorized legal

representative:


Counsel for State of Mississippi:
Crystal Utley Secoy
Consumer Protection Division
Mississippi Attorney General’s Office
P.O. Box 22947
Jackson, Mississippi 39225
Phone: (601) 359-4213
cutle@ago.state.ms.us



                                                          /s/
                                             Peter J. Mucchetti
                                             U.S. Department of Justice
                                             Antitrust Division
                                             450 Fifth Street NW, Suite 4100
                                             Washington, D.C. 20530
                                             Tel.: (202) 353-4211
                                             Fax: (202) 307-5802
                                             E-mail: Peter.J.Mucchetti@usdoj.gov
